Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-21 objected to because of the following informalities:  Motorcycle should be one word. Appropriate correction is required.
Claim 9 objected to because of the following informalities:  line 3 has an unnecessary parenthesis. Appropriate correction is required.
Claim 11 objected to because of the following informalities:  the comma after “fuel tank” is unnecessary and makes the claim read incorrectly. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 17, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasawa (JP 2018-79703).
In re claim 1, Hamasawa discloses a motorcycle including: an internal combustion engine (4), 5a frame (2), a fuel tank (21) for carrying a fuel to be consumed by the internal combustion engine, and a container (5) which is connected to the internal combustion engine and the fuel tank, wherein the container is adapted to store fuel evaporating from 10the fuel tank, wherein the container in a position of use is at least partially covered by the fuel tank (from above) as shown in Figure 2, wherein the fuel tank is supported pivotably (via pivot bracket 25) relative to the frame between a maintenance position and the position of use.  
In re claim 6, Hamasawa further discloses wherein the fuel tank is 5mounted to the motorcycle pivotably by way of a joint connection which is preferably in the form of a hinge (24, 25) as shown in Figures 2-4.  

In re claim 8, Hamasawa further discloses wherein the fuel tank is mounted pivotably to the frame as shown in Figure 4.  
15 In re claim 9, Hamasawa further discloses wherein the container is connected to a feed line or a discharge line or a feed line (70, 71) and a discharge line (74), wherein the fuel evaporating in the fuel tank is passed by way of the feed line to the container and wherein fuel in operation of the motor cycle is passed by way of the discharge line from the container to the internal 20combustion engine and wherein the feed line or the discharge line or the feed line and the discharge line is or are fixed to the fuel tank (at least at the ends where they are connected).  
In re claim 10, Hamasawa further discloses wherein the entire emission system is fixed to the fuel tank (via the hose connections).  
In re claim 11, Hamasawa further discloses wherein the motorcycle has a steering system and wherein the fuel tank is mounted pivotably on the side of the fuel tank (rear of the tank) that is remote from the steering system as shown in Figure 1.  
In re claim 12, Hamasawa further discloses wherein the motorcycle has a saddle (31) adjoining the fuel tank and wherein the fuel tank is mounted pivotably in the region of the saddle as shown in Figure 1.  
5 In re claim 13, Hamasawa further discloses wherein the motorcycle has a frame which has lateral elements (13) at the left-hand and right-hand sides as viewed in the 
In re claim 1014, Hamasawa further discloses wherein the frame is in the form of a double-tube frame wherein each of the lateral elements has a top frame tube (13) and a base frame tube (14), wherein the container in the position of use of the fuel tank is arranged between the top frame tube and the base frame tube as shown in Figure 2.  
In re claim 15, Hamasawa further discloses wherein the container is cylindrical as shown in Figure 5.  
In re claim 16, Hamasawa further discloses wherein the longitudinal 20direction of the container is arranged perpendicularly to the longitudinal direction of the motor cycle.  
5In re claim 20, Hamasawa further discloses wherein the container in the position of use in the lateral direction is arranged partially or entirely behind a notional vertical plane at the front end of the fuel tank as shown in Figure 2 since it is at the rear of the tank.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasawa.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasawa in view of Maeda (US 8,448,734).
In re claim 19, Hamasawa discloses the motorcycle of claim 1, but does not disclose wherein the container is arranged partially or entirely above the lower end of the fuel tank. Maeda, however, does disclose wherein the container (52) is arranged at least partially above the lower end of the fuel tank (21, 73, 74) as shown in Figures 2 and 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Hamasawa such that it comprised the higher mounted container of Maeda to be mounted closer to the tank such that less piping/tubing is required.
Allowable Subject Matter
Claims 2-5 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the container is fixed to the fuel tank at an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycle fuel structures of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                     

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611